internal_revenue_service department of the treasury number release date index number washington dc in re person to contact telephone number refer reply to cc psi b01- plr-140283-01 date date legend llc state date date this letter is in response to your request for a written_determination dated date and submitted on behalf of llc requesting an extension of time to make an election under sec_754 of the internal_revenue_code facts based on the materials submitted and representations therein the relevant facts are as follows llc is a limited_liability_company formed under the laws of state on date x a member of llc died on date llc’s partnership return was filed without a sec_754 election to adjust the basis of partnership property law and analysis under sec_754 a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year that the election applies and all subsequent years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year including extensions under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result llc is granted an extension of time of sixty days following the date of this letter to make a sec_754 election the election should be made in a written_statement filed with the applicable service_center for association with llc’s return a copy of this letter should be attached to the statement filed a copy of this letter is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether or not llc is a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s paul f kugler sincerely paul f kugler office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for section purposes
